Citation Nr: 1505574	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to the right knee disability.

3.  Entitlement to service connection for a back disability, to include as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.

Unfortunately, a review of the record shows that additional development is necessary before a decision is made.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a right knee disability that is a result of an injury that took place in service, and that he has a bilateral hip and back disability secondary to the right knee disability.

A review of the service treatment records shows that on August 16, 1966 the Veteran twisted his right knee and was admitted to the hospital with "a large effusion of the knee" which "revealed it to be hemarthrosis."  His knee was placed in a cast and diagnosed as a medial collateral ligament sprain.

A review of the post-service medical treatment records shows degenerative changes of the right knee, hips and back.  

The Veteran was afforded a VA examination in 2008.  The examiner reviewed the claims file and recited the Veteran's history.  After a complete physical examination, including x-rays, the examiner diagnosed "disproportionate narrowing of the right patellofemoral compartment," which "raises the possibility of CPPD arthropathy, degenerative changes of the bilateral hips, and some degenerative disc disease in the lower lumbar spine."

The examiner opined that the Veteran's "current right knee condition is less likely as not (less than 50/50 probability) caused by or a result of the veterans right knee sprain in service" and the "current hip or spine condition is not due to knee condition."  The examiner provided the following rationale:

The current knee condition is due [to] the veterans age and body habitus and due to the possibility of CPPD arthropathy which are factors to cause and aggravate the knee condition.  The trauma in 1966 is less likely to cause any aggravation beyond the natural progression and there is no evidence of any residual at time of separation or following the first years after the release.  No evidence of chronicity.  No evidence to link spine or hip condition to any knee condition.  No evidence of this in the medical literature.

The Board notes that the examiner's opinion does not conform to the proper legal standards and does not fully explain whether the Veteran's current right knee disability is etiologically related to his in-service injury, or whether his spine and hip disabilities are etiologically related to his right knee disability.  

The Board finds that another opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any medical treatment records relating to the right knee, back or hips (if any).

2.  Forward the claims file to the December 2008 VA examiner, if possible (but not required), and request an addendum opinion, with rationale addressing the following questions:

(A)  Whether the Veteran's current right knee disability is at least as likely as not (a greater than 50 percent probability) caused by or related to his active duty service, to include the 1966 severe joint injury, which led to hemarthrosis (bleeding into the joint).

(B)  If the answer to the above question is that there is a connection between the right knee problem and service, whether the Veteran's current back disability is at least as likely as not (a greater than 50 percent probability) caused by or aggravated by his right knee disability.

(C)  If the answer to the above question is that there is a connection between the right knee problem and service, whether the Veteran's current bilateral hip disability is at least as likely as not (a greater than 50 percent probability) caused by or aggravated by his right knee disability.

If the December 2008 examiner is unavailable, the new examiner should determine whether a new VA examination is necessary in order to provide such an opinion.

3.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




